Citation Nr: 1413583	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-26 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Benefits Center in Muskogee, Oklahoma


THE ISSUE

Whether a valid overpayment was created through the payment of Montgomery GI Bill (MGIB) education benefits.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to January 2005.  

This matter is on appeal from a July 2011 administrative decision by the Department of Veterans Affairs (VA) Education Benefits Center in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A Veteran may be eligible for educational benefits under Title 38, Part 30 of the U.S. Code if it can be established that the veteran first entered into active duty as a member of the Armed Forces after June 30, 1985, and served at least three years of continuous active duty, or at least two years if the individual's obligated period of active duty is less than three years.  38 U.S.C.A. § 3011(a)(1)(A)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 21.7042(a)(2) (2013).

Generally, VA will authorize payment of educational assistance for the individual's enrollment in any course or subject which a State approving agency has approved as provided in 38 C.F.R. § 21.7220 (2013), and which forms a part of a program of education as defined in 38 C.F.R. § 21.7020(b)(23) (2013).  A program of education, includes any unit course or subject or combination of courses or subjects, which is pursued at an educational institution.  38 C.F.R. § 21.7020(b)(23) (2013).

The amount of the monthly assistance benefit is based, in part, on whether the claimant is enrolled in classes on a full-time or part-time basis.  38 U.S.C.A. § 3015; 38 C.F.R. §§ 21.7130, 21.7136, 21.7139 (2013).  For collegiate graduate studies, a full-time semester course load is generally at least 14 credit hours or equivalent, a 3/4 time course load is 10 through 13 credits, and a 1/2 time course load is 7 through 9 hours or equivalent.  38 C.F.R. § 21.4270 (2013).  However, when properly certified, 12 credit hours or equivalent may be considered full time, while a course load of 6 through 8 credit hours or equivalent is considered 1/2 time.  38 C.F.R. § 21.4270 (2013).  The rate of Chapter 30 education benefits that VA pays varies with the schedule of the Veteran's studies, that is, whether the schedule is full time, 3/4 time, 1/2 time, or some other part time schedule.  38 C.F.R. § 21.7136(b) (2013). 

In November 2004, the Veteran submitted an application for Chapter 30 education benefits in order to pursue undergraduate studies.  According to an April 27, 2011, document, he was scheduled to take 9 credit hours of coursework for the term from March 28, 2011, to June 8, 2011 (the fourth quarter term), and was awarded $1,182.00 per month in benefits as a student at 3/4 time.  According to a June 14, 2011, document, he was scheduled to take 10 credit hours for the term from July 5, 2011, to August 11, 2011 (the summer term).  A June 22, 2011, report indicates that he received $1,576 in monthly benefits as a full-time student for that term.  

In a July 1, 2011, notice, VA was informed by the Veteran's college that he had reduced his course load for the fourth quarter term, effective May 10, 2011.  In a July 13, 2011, letter, the Veteran was informed that the change in course load during the fourth quarter term required a reduction in benefits which created an overpayment.  An August 1, 2011, report also indicates that he took only 4 credit hours in the summer term, rather than the planned 10 credit hours. 

Additional development is required before this claim may be adjudicated.  As an initial matter, the claims file does not include all of the relevant information that is needed to ensure due process.  While the July 13, 2011, letter to the Veteran states that he was sent a letter explaining why his benefits were reduced beginning on May 10, 2011, no previous letter with that explanation is of record.  A July 29, 2011, letter informed the Veteran of a debt of $1,970.00.  Another audit worksheet lists a total debt of $1,236.49.  Thus, it the precise amount of the overpayment is unclear.  

Moreover, while the Veteran has submitted a schedule of courses for the fourth quarter term, there has been no explanation as to why he changed his schedule, or if he actually dropped any courses.  There is also no information regarding his schedule for the summer term at all.  In addition, the August 2011 statement of the case listed the payment tables only for the years 2005 to 2008.  As the pay tables for the year 2011 are the ones that are relevant, he should be issued a new supplemental statement of the case that informs him of the correct potential benefits.  

Finally, in the September 2011 substantive appeal, the Veteran argued that any overpayment he has received should be waived, based on his inability to repay it.  In cases where the Veteran disputes the validity of the debt and also requests a waiver of that debt, it is unnecessary to first fully exhaust all avenues of appeal regarding the validity of the debt.  Since the two are interrelated, the consideration of a waiver may and should be simultaneously undertaken.  It does not appear that the Committee on Waivers and Compromises has considered whether waiver of recovery of the overpayment is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's academic institution, and obtain all available information regarding the Veteran's course of study during the terms from March 28, 2011, to June 8, 2011, and from July 5, 2011, to August 11, 2011.  Such information should include any notices sent from the school to the Veteran, transcripts, and information regarding changes in schedule.  

2.  Recalculate the Veteran's debt, taking account of any apportionment paid, and issue a paid due audit.  The audit should include (a) a clear list of the monthly payments the Veteran actually received for education benefits for the periods on appeal and (b) a clear list of the payments to which the Veteran was entitled for the periods on appeal.

3.  If not already done, forward the Veteran's claim to the Committee on Waivers and Compromises for consideration of entitlement to a waiver of recovery of the overpayment debt. 

4.  Then, readjudicate the claim contesting the validity of the overpayment, in conjunction with a decision from the Committee on Waivers and Compromises as to whether a waiver is warranted.  If action remains adverse to the Veteran, and recovery of the calculated debt is not waived, issue a supplemental statement of the case and allow the appropriate time for response.  The supplemental statement of the case should include the pay tables from the relevant period on appeal.  Allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


